Title: VI. The President to the Senate, [14 February 1791]
From: Washington, George
To: Senate



[Gentlemen of the Senate
[14 Feb. 1791]

Conceiving that in the possible event of a refusal of justice on the part of Gr. Britain, we should stand less committed should it be made to a private rather than to a public person, I employed Mr. Gouv. Morris, who was on the spot, and without giving him any definite character, to enter informally into the conferences before mentioned. For your more particular information I lay before you the instructions I gave him, and those] parts of his communications wherein the British ministers appear either in conversation or by letter. These are, two letters from the D. of Leeds to Mr. Morris, and three letters of Mr. Morris giving an account of two conferences with the D. of Leeds, and one with him and Mr. Pitt. The sum of these is that they declare without scruple they do not mean to fulfill what remains of the treaty of peace to be fulfilled on their part (by which we are to understand the delivery of the posts and payment for property carried off) till performance on our part, and compensation where the delay has rendered performance now impracticable: that on the subject of a treaty of commerce they avoided direct answers so as to satisfy  Mr. Morris they did not mean to enter into one unless it could be extended to a treaty of alliance offensive and defensive, or unless in the event of a rupture with Spain.
As to the sending a minister here, they make excuses in the first conference, seem disposed to it in the second, and in the last express an intention of so doing.
Their views being thus sufficiently ascertained, I have directed Mr. Morris to discontinue his communications with them.
